       Case 1:20-cv-00143-NF-KHR Document 37 Filed 10/27/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 STATE OF NEW MEXICO, ex rel.,                          Case No. 1:20-cv-00143-NF-KHR
 HECTOR BALDERAS, Attorney General for
 the State of New Mexico,                               Hon. Nancy Freudenthal

                         Plaintiff,
         v.

 GOOGLE LLC, a Delaware limited liability
 company,

                         Defendant.


               PLAINTIFF STATE OF NEW MEXICO’S STATUS REPORT

       The Court recently granted Defendant Google LLC’s Motion to Dismiss. (Dkt. 34.) The

motion was granted without prejudice to Plaintiff State of New Mexico’s filing an amended

complaint, if any, by October 13, 2020, which was extended to October 27, 2020, at Plaintiff’s

request. (Dkt. 36.) Plaintiff submits this status report to notify the Court that Plaintiff does not

intend to amend the complaint and requests that the Court enter judgment for purposes of appeal.

Dated: October 27, 2020                Respectfully submitted,

                                       ATTORNEY GENERAL OF NEW MEXICO
                                       HECTOR H. BALDERAS

                                       By:     Allen Carney
                                               Allen Carney

                                       Cholla Khoury
                                       ckhoury@nmag.gov
                                       Brian E. McMath
                                       bmcmath@nmag.gov
                                       Assistant Attorneys General
                                       CONSUMER & ENVIRONMENTAL
                                       PROTECTION DIVISION
                                       NEW MEXICO OFFICE OF THE ATTORNEY
                                       GENERAL
Case 1:20-cv-00143-NF-KHR Document 37 Filed 10/27/20 Page 2 of 3




                       P.O. Drawer 1508
                       Santa Fe, NM 87504-1508
                       Telephone: 505.717.3531
                       Facsimile: 505.318.1050

                       Allen Carney
                       acarney@cbplaw.com
                       Hank Bates
                       hbates@cbplaw.com
                       David Slade
                       dslade@cbplaw.com
                       CARNEY BATES & PULLIAM, PLLC
                       519 W. 7th St.
                       Little Rock, AR 72201
                       Telephone: 501.312.8500
                       Facsimile: 501.312.8505

                       Jay Edelson
                       jedelson@edelson.com
                       Benjamin H. Richman
                       brichman@edelson.com
                       J. Eli Wade-Scott
                       ewadescott@edelson.com
                       EDELSON PC
                       350 North LaSalle, 14th Floor
                       Chicago, Illinois 60654
                       Phone: (312) 242-0859
                       Fax: (312) 589-6378

                       Attorneys for Plaintiff




                                  2
       Case 1:20-cv-00143-NF-KHR Document 37 Filed 10/27/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on this day, October 27, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF System, which will send notification of such filing to all

counsel of record via the CM/ECF System.


                                              /s/ Allen Carney
                                             ALLEN CARNEY




                                                3
